Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/07/2021 for application number 15/618,280.  Claims 1, 2, 4-9 and 21-32 are pending in the case.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

Claim 31 recites: “detect a sideways user scroll action; present, in response to the sideways user scroll action, a different second video clip object in the display device, wherein presenting the second video clip object comprises: (i) starting playback of a first video clip from the second video clip object; and (ii) stopping playback of the first video clip from the second video clip object and starting playback of a second video clip from the second video clip object, that is ordered after the first video clip in the second video clip object, in response to an action by a particular user that simultaneously scrolls part of the first video clip from the second video clip object up and out of the top of the display area and part of the second video clip from second video clip object from below the display area into the display area, and wherein the first video clip and the second video clip of the second video clip object are different than the first video clip, the second video clip, and the third video clip of the first video clip object” The specification only discloses the video clips can be scrolled sideways by user input ([0036]).  Thus, the limitation includes subject matter that was not described in the original specification.
If the examiner has overlooked the portion of the original specification that describes the feature of the present invention, then applicant should point it out (by page number and line number) in the response to this office action.
Applicant may obviate this rejection by canceling the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 22, 23, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton et al. (US 2013/0226578 A1) in view of Pan et al. (Pan, US 9,246,856 B1) and in further view of Perry (US 2014/0187315) and Migos et al. (Migos, US 2017/0199659 A1).

As to INDEPENDENT claim 1, Bolton teaches a method comprising: 
transmitting from the first computing device, a video clip object comprising a first video clip to a first plurality of computing devices (figs. 4A, 9, ¶ 6-7, 63, 70: transmitting a video prompt (i.e., question) to be displayed at a client computing device as part of a video interview); 
receiving at the first computing device, a response video clip from each of the first plurality of computing devices, resulting in a plurality of response video clips (Bolton, figs. 6, 9, ¶ 6-7, 65, 67, 70: receiving a video response (i.e., answer) from the client computing device; ¶ 68: “multiple video elements can be used. A reviewer can be presented with an interface that shows the interviewee in one video element and the interviewer in another video element. Or, an interface can show multiple interviewees in multiple video elements (e.g., giving responses to the same question). Multiple video 
receiving at a first time by the first computing device, a second video clip from a second computing device of the first plurality of computing devices in response to said first video clip of the video clip object (figs. 6, 9, ¶ 6-7, 65, 67, 70: receiving a video response (i.e., answer) from the client computing device);
receiving at a second time by the first computing device, a third video clip from a third computing device of the first plurality of computing devices in response to said video clip of the video clip object, wherein the second time is after the first time (¶ 91: “Many alternatives to the described video interview systems are possible. For example, although only a single client device and administrator device are shown in FIGS. 1-3 for ease of illustration, the described systems can comprise multiple client devices and administrator devices, which can interact with the system one at a time or simultaneously. Multiple reviewers at multiple administrator devices can review and comment on responses to expedite the review process”).
Bolton does not explicitly teach selecting a set of response video clips from the plurality of response video clips, wherein the set of response video clips comprises for a particular user, the video clip object to include the first video clip and the set of response video clips with the third video clip reordered before the second video clip based on tracked preferences of the particular user indicating a greater preference of the particular user for the third video clip than the second video clip and wherein said altering yields an altered video clip object that comprises the first video clip first, the third video clip second and the second video clip third; and controlling playback the altered video clip object on a display device in response to user scroll actions, wherein controlling the playback comprises: (i) start playback of the first video clip when the first video clip is in a display area of the display device; (ii) stopping playback of the first video clip before reaching an end of the first video clip and starting playback of the third video clip before reaching an end of the first video clip and starting playback of the third video clip, that is ordered after the first video clip in the altered video clip object, in response to a first action by the particular user that simultaneously scrolls part of the first video clip up and out of a top of the display area and part of the third video clip from below the display area into the display area; and (iii) stopping playback of the third video clip before reaching an end of the third video clip and starting playback of the second video clip, that is ordered after the third video clip and starting playback of the second video clip, that is ordered after the third video clip in the altered video clip object, in response to a second action by the particular user that simultaneously scrolls part of the third video clip up and out of the top of the display area and part of the second video clip from below the display area into the display area.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bolton with those of Pan in order organize video clips by deleting unwanted ones.  
Bolton and Pan do not expressly disclose altering by the first computing device for a particular user, the video clip object to include the first video clip and the set of response video clips with the third video clip reordered before the second video clip based on tracked preferences of the particular user indicating a greater preference of the particular user for the third video clip than the second video clip and wherein said altering yields an altered video clip object that comprises the first video clip first, the third video clip second and the second video clip third; and controlling playback the altered video clip object on a display device in response to user scroll actions, wherein controlling the playback comprises: (i) start playback of the first video clip when the first video clip is in a display area of the display device; (ii) stopping playback of the first video clip before reaching an end of the first video clip and starting playback of the third video clip before reaching an end of the first video clip and starting playback of the third video clip, that is ordered after the first video clip in the altered video clip object, in response to a first action by the particular user that simultaneously scrolls part of the first video clip up and out of a top of the display area and part of the third video clip from below the display area into the display area; and (iii) stopping playback of the third video clip before reaching an end of the third video clip and starting playback of the second video clip, that is ordered after the third video clip and starting playback of the second video clip, that is ordered after the third video clip in the altered video clip object, in response to a second action by the particular user that simultaneously scrolls part of the third video clip up and out of the top of the display area and part of the second video clip from below the display area into the display area.
In the same field of endeavor, Perry discloses altering the video clip object to include the first video clip and the set of … video clips  with the third video clip reordered before the second video clip based on tracked popularity of the third video clip being greater than tracked popularity of the second video clip and wherein said altering yields an altered video clip object that comprises the first video clip first, the third video clip second and the second video clip third ([0042], the video clips are organized based on popularity of the video clips amongst other users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bolton and Pan with those of Perry in order organize video clips based the popularity of the video clips.  
Bolton-Pan-Perry do not expressly disclose …for a particular user…preferences of the particular user indicating a greater preference of the particular user for…; controlling playback the altered video clip object on a display device in response to user scroll actions, wherein controlling the playback comprises: (i) start playback of the first video clip when the first video clip is in a display area of the display device; (ii) stopping before reaching an end of the first video clip and starting playback of the third video clip before reaching an end of the first video clip and starting playback of the third video clip, that is ordered after the first video clip in the altered video clip object, in response to a first action by the particular user that simultaneously scrolls part of the first video clip up and out of a top of the display area and part of the third video clip from below the display area into the display area; and (iii) stopping playback of the third video clip before reaching an end of the third video clip and starting playback of the second video clip, that is ordered after the third video clip and starting playback of the second video clip, that is ordered after the third video clip in the altered video clip object, in response to a second action by the particular user that simultaneously scrolls part of the third video clip up and out of the top of the display area and part of the second video clip from below the display area into the display area.
In the same field of endeavor, Migos discloses …for a particular user…preferences of the particular user indicating a greater preference of the particular user for… ([0032], [0033]; contents can be organized based on user preferences);
controlling playback the altered video clip object on a display device in response to user scroll actions, wherein controlling the playback comprises: (i) start playback of the first video clip when the first video clip is in a display area of the display device; (ii) stopping playback of the first video clip before reaching an end of the first video clip and starting playback of the third video clip before reaching an end of the first video clip and starting playback of the third video clip, that is ordered after the first video clip in the altered video clip object, in response to a first action by the particular user that simultaneously scrolls part of the first video clip up and out of a top of the display area and part of the third video clip from below the display area into the display area; and (iii) before reaching an end of the third video clip and starting playback of the second video clip, that is ordered after the third video clip and starting playback of the second video clip, that is ordered after the third video clip in the altered video clip object, in response to a second action by the particular user that simultaneously scrolls part of the third video clip up and out of the top of the display area and part of the second video clip from below the display area into the display area ([0084], [0085]; a video clip is stopped when it is scrolled out of the display area, while another video clip is played when it is brought on-screen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bolton-Pan-Perry with those of Migos to allow the content to be automatically played and stopped based on the display status of the video.

With respect to claim 2:
The prior art as combined teaches transmitting the altered video clip object to a second plurality of computing devices from the first computing device (Bolton, ¶ 42, 46-50: the interview questions and response answers are combined into larger files.  At any point, the audio and video data of the interview may be transmitted for analysis, such as eye contact or facial gestures, or may be to generate follow-up question; ¶ 91: “Many alternatives to the described video interview systems are possible. For example, although only a single client device and administrator device are shown in FIGS. 1-3 for ease of illustration, the described systems can comprise multiple client devices and administrator devices, which can interact with the system one at a time or 

With respect to claim 5:
The prior art as combined teaches altering the video clip object to include the sequenced set of response video clips, wherein said altering yields an altered second video clip object (Bolton, figs. 6, 9, ¶ 6-7, 65, 67, 70: receiving a video response (i.e., answer) from the client computing device; ¶ 68: “multiple video elements can be used. A reviewer can be presented with an interface that shows the interviewee in one video element and the interviewer in another video element. Or, an interface can show multiple interviewees in multiple video elements (e.g., giving responses to the same question). Multiple video elements can be displayed simultaneously, or one after the other, in any orientation or configuration”).

With respect to claim 8:
The prior art as combined teaches wherein receiving the second video clip comprises receiving metadata indicating an association with the video clip object (Bolton, figs. 4A, 9, ¶ 6-7, 63, 70: transmitting a video prompt (i.e., question) to be displayed at a client computing device as part of a video interview; figs. 6, 9, ¶ 6-7, 65, 67, 70: receiving a video response (i.e., answer) from the client computing device; ¶ 47: “Algorithmic analysis can be performed while an interview is being conducted (e.g., to determine whether a property of the answer indicates that a follow-up question might be appropriate). For example, to determine whether a response has a time duration that is 

With respect to claim 9:
The prior art as combined teaches joining the second video clip with the first video clip in the video clip object based on said metadata of the second video clip (Bolton, ¶ 42: “Interview responses can be recorded and collected in different ways. For example, responses can be collected and stored in a single video file in separate files. Separate files can be combined into larger files comprising multiple responses. Questions also can be stored in the same files as answers, allowing for the possibility that an entire video interview can be stored in a single file”; ¶ 44: “Information can be collected to provide a description (such as a timeline) for the interview. Responses can be associated with data objects such as time points. Time points can indicate, for example, when questions were asked and answered. As another example, particular questions and answers can be identified (e.g., by number, by content of the question or answer, or in some other way)”).

With respect to INDEPENDENT claim 22:
Claim 22 contains subject matter similar in scope to claim 1, and thus, is rejected under similar rationale.

As to claim 23, see rationale addressed in the rejection of claim 2 above.
As to claim 25, see rationale addressed in the rejection of claim 5 above.
As to claim 29, see rationale addressed in the rejection of claim 8 above.
As to claim 30, see rationale addressed in the rejection of claim 9 above.

Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton-Pan-Perry-Migos and Wilms et al. (Wilms, US 2017/0180772).

With respect to claim 4:
The prior art as combined does not expressly teaches reordering the set of response video clips from a time at which each response video clip of the set of response video clips is received to a priority that is assigned to each computing device that provides a response from the set of response video clips; and producing a sequenced set of video clips from said reordering 
In the same field of endeavor, Wilms discloses reordering the set of response video clips from a time at which each response video clip of the set of response video clips is received to a priority that is assigned to each computing device that provides a response from the set of response video clips; and producing a sequenced set of video clips from said reordering (Wilms, [0014]; video clips are monitored and reorganized as needed based on a popularity attribute).


As to claim 24, see rationale addressed in the rejection of claim 4 above.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton-Pan-Perry-Migos and Dove et al. (Dove, US 2017/0149854 A1) 

With respect to claim 6:
The prior art as combined does not explicitly teach assigning different priorities to the second and third computing devices based on different characteristics associated with one or more users of the second and third computing devices.  
Dove teaches assigning different priorities to the second and third computing devices based on different characteristics associated with one or more users of the second and third computing devices (¶ 6: “if Alice is talking to Bob and Charlie on a video call, the conversation visualisation environment may cause real-time (or near real-time) videos produced by Bob and Charlie's respective user terminals to be rendered on a display screen controlled by Alice's user equipment”; ¶ 7: “The inventors have realised that the layout/configuration of the display of visual data can change in response to immediate events, which can require an inefficient use of computing resources to repeatedly change how things are rendered on the display”; ¶ 80: “determining 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bolton and Townsend with those of Dove in order to allocate users participating in multi-user call to multiple groups and re-allocate each user participating in the multi-user call according to priorities associated with each user (Dove, ¶ 9).

As to claim 26, see rationale addressed in the rejection of claim 6 above.


Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton-Pan-Perry-Migos and in view of Townsend et al. (Townsend, US 10319410 B1)

With respect to claim 7:
The prior art as combined does not explicitly teach generating the altered video clip object based on the first video clip comprising metadata linking to the third video clip, and the third video clip comprising metadata linking to the second video clip.
Townsend teaches generating the altered video clip object based on the  first video clip comprising metadata linking to the third video clip, and the third video clip 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the prior art as combined with those of Townsend in order for generating an edit decision list used to render a video summarization (Townsend, abstract).

As to claim 28, see rationale addressed in the rejection of claim 7 above.

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton-Pan-Perry-Migos-Dove-Townsend.

With respect to claim 21:
The prior art as combined does not explicitly teach wherein the different characteristics associated with one or more users of the second and third computing devices comprise one or more of user preferences, user location, and upvotes.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the prior art as combined with those of Townsend in order for generating an edit decision list used to render a video summarization (Townsend, abstract).

As to claim 27, see rationale addressed in the rejection of claim 21 above.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton-Pan-Perry-Migos in view of Hoffert et al. (Hoffert, US 2014/0368734 A1).

As to claim 31, the prior art as combined discloses wherein presenting the second video clip comprises: (i) starting playback of a first video clip from the second video clip object; and (ii) stopping playback of the first video clip from the second video clip object and starting playback of a second video clip from the second video clip object, that is ordered after the first video clip in the second video clip object, in 
In the same field of endeavor, Hoffert discloses disclose detect a sideways user scroll action; a different second video clip object in the display ([0084]; video objects are navigable using side swipes).
Therefore, it would have been obvious to one of ordinary skill in the art before he effective filing date of the claimed invention to have modified the teachings of prior art as combined with Hoffert to allow different contents to be displayed using side swipes.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton-Pan-Perry-Migos and Hua et al. (Hua, US 2015/0347579 A1).

As to claim 32, the prior art as combined discloses wherein stopping the playback of the first video clip and starting the playback of the third video clip comprises: skipping within the altered video clip object from the first video clip to the third video clip; wherein stopping playback of the third video clip and starting the ([0084], [0085]; a video clip is stopped when it is scrolled out of the display area, while another video clip is played when it is brought on-screen).  The prior art as combined does not expressly disclose …a response from a user of the third computing device reacting to the first video clip;…presenting, during the playback of the second video clip, a response from a user of second computing device reacting to the first video clip.
In the same field of endeavor, Hua discloses …a response from a user of the third computing device reacting to the first video clip;…presenting, during the playback of the second video clip, a response from a user of second computing device reacting to the first video clip (fig.6, fig.7; reactions from other users watching the video clip is recorded and overlaid on the video clip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the prior art as combined with those of Hua in order for forwarding reaction information of other users, so that much fun may be added when the user watches the video (Hua, [0178]).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173